hCALOGERO, C.J., and MARCUS and DENNIS, JJ.
(dissenting).
Since the hearing committee recommended a six-month suspension and the disciplinary board recommended a one-year suspension, both retroactive to the date of the interim suspension (December 16, 1993) and the disciplinary counsel has filed no objection, we would follow the recommendation of the disciplinary board and suspend respondent from the practice of law for one year retroactive to the December 16, 1993 interim suspension. Accordingly, we respectfully dissent.